DETAILED ACTION
Claims 1-6 are considered in this office action. Claims 1-6  have been found allowable over prior art search. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a timing selection unit in claim 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 				Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
	Claims 1-6 have been allowable over prior art search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are :
1) Tanaka et al. (US5774069) which discloses an auto-drive control unit which can Switch a vehicle provided with an auto-drive mode from the auto-drive mode to a manual drive mode at a desired point. Based on detection Signals from various types of Sensors, an auto drive controller controls an actuator to perform auto-drive. A changeover Switch is provided to Switch between the auto-drive and manual drive. The current position of the vehicle is detected by a GPS, and the controller calculates the time to reach the desired point. According to a shifting time to complete the shift to the manual drive, timing for operating the changeover Switch is determined, and a message is shown on a warning display to urge a driver to operate the Switch. When it is judged that the changeover cannot be completed in time, the controller forcedly decelerate the vehicle.
2) Goto et al. (US2019/0126942) which discloses an assistance system includes: an vehicular device for a vehicle that performs an autonomous driving operation, and allows a driver action during the autonomous driving operation; and a portable terminal that is carried by the driver of the vehicle and connected to the vehicular device to communicate with the vehicular device. The vehicular device or the portable terminal includes an operation determination section that determines whether the portable terminal is being operated. The portable terminal includes a display unit that performs an assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, and the operation determination section determines that the portable terminal is being operated. 
3) Breisinger et al. (US2020/0086907) which discloses a driving system for an automated drive for a motor vehicle includes a steering wheel display with a lighting strip structure. The lighting strip structure of the steering wheel display is luminous in a defined lighting color for a duration which can be modified according to the actuation. The driving system is designed to control the steering wheel display such that the lighting strip structure is luminous in the lighting color over a starting length during the automated drive. Upon approaching an end of the automated drive lying ahead, the driving system determines that the vehicle has approached an end point of the automated drive lying ahead in such a manner that a specified approach condition has been satisfied. In response thereto, the steering wheel display is actuated such that the lighting strip structure is luminous in the lighting color with a successively decreasing length starting from the starting length as the distance to the end point of the automated drive decreases successively in order to prepare the driver to completely or at least partly take over control of the vehicle again. 
4) Rothoff et al. (US 2015/0253778) which discloses a method and an apparatus for prediction of time available for autonomous driving, in a vehicle having autonomous driving capabilities and including at least one remote sensor configured to acquire vehicle surrounding information and at least one vehicle dynamics sensor configured to determine vehicle dynamics parameters. The method and apparatus include at least one of a positioning arrangement that provides map data with associated information, a route planning arrangement that enables route planning, and a real time information acquiring arrangement that acquires at least one of real time traffic information and real time weather information. The time available is calculated based on a planned route and at least one of vehicle surrounding information, vehicle dynamics parameters, map data with associated information, real time traffic information and real time weather information, for the planned route. The calculated time is output to a human machine interface in a vehicle.
5) Park et al. (US10684620) which discloses a vehicle control device provided in a vehicle and a method of controlling the vehicle. A vehicle control device according to an embodiment of the present invention includes a sensing unit configured to sense a driver's state, and a processor configured to decide a first time required for a vehicle currently traveling in an autonomous driving mode to reach a point where the vehicle is to be switched to a manual driving mode, and decide a second time required for the driver to be ready to perform manual driving based on the driver's state, wherein the processor outputs notification information such that the second time is shortened when the second time is longer than the first time.
6) Hackenberg et al. (US2015/0094899) which discloses a driver assistance system of a vehicle where the driver assistance system is able to control the vehicle at least partially automatically, a method alerts the driver to retake control of the vehicle from the driver assistance system based on the distance between the current location of the vehicle and an end of the autopilot capable route section. An end of an autopilot route section in a route planned for the vehicle is determined and distance information is determined between a current position of the vehicle and the end of the autopilot route section. The distance information is compared to a first and a second threshold value, and a first or a second indication is output as a function thereof. 
7) Seo et al. (US 10843710 ) which disclose an apparatus for providing a notification of control authority transition in a vehicle is provided. The apparatus includes a speaker configured to output a sound notification, a vibration motor configured to output a vibration notification, and a control circuit configured to be electrically connected with the speaker and the vibration motor. The control circuit is configured to output a first notification using the speaker during a first time interval, when a situation to transfer control authority for the vehicle occurs, output a second notification using the speaker and the vibration motor during a second time interval, after the first time interval elapses, and output a third notification using the speaker and the vibration motor during a third time interval, after the second time interval elapses.
8) Sato et al. (US10558213) which discloses a control system for an autonomous driving vehicle comprises an operation device configured to be operated by a driver; a notification device configured to give notification to the driver; and an electronic control unit. Autonomous driving is performed. When the driver operates the operation device during autonomous driving, autonomous driving is terminated and vehicle driving is switched to manual driving. Further, when the driver should be requested to terminate autonomous driving during autonomous driving, the notification device is controlled to first notify a request for preparing for manual driving to the driver and then notify a request for terminating autonomous driving to the driver.
9) Sato et al. (US9606536) which discloses a vehicle control device that is configured to be capable of switching from an automatic travel of the vehicle to manual travel by a driver, a manual driving adaptation degree of a driver during an automatic travel is calculated based on a driver state (S16), a notification timing is set such that the notification timing is earlier as the manual driving adaptation degree becomes lower (S18), and the automatic travel end notification is given to the driver at the set notification timing (S20).
Regarding Independent Claim 1,
Tanaka teaches a vehicle control device (# auto drive controller Fig 1.) that issues a notification of a driving takeover request to a driver from a vehicle 5control unit when switching from automated driving by the vehicle control unit to manual driving by the driver, the vehicle control device comprising: a second notification timing at which notification of 15the driving takeover request is issued in a case that a remaining time period until reaching the scheduled switching point is less than or equal to a predetermined time period (Col.3 Line 26-37 : “This judgment is made according to whether or not a difference between the expected time of arrival Tr and the transition time Tn is equal to or exceeds an allowance time Ty. When (Tr-Tn) is equal to or exceeds the allowance time Ty, it is judged that the changeover Switch shall not be operated yet because there is a Sufficient allowance, and S106 and following processes are repeated. On the other hand, when (Tr-Tn) is less than the allowance time Ty, the controller 10 judges that it is time to operate the changeover switch 16 and shows a message “DESTINATION APPROACHED” on the warning display 18 to urge the driver to operate the changeover switch 16 (S109).”).
Goto teaches a first notification 10timing at which notification of the driving takeover request is issued in a case that a remaining distance to a scheduled switching point from the automated driving to manual driving has become less than or equal to a predetermined distance (Fig 11. Step S43-S48).

However Tanaka and Goto and other references found during search does not expressly teaches
wherein the timing selection unit selects the first notification timing or the second notification timing based 20on a present travel speed or a scheduled travel speed. And furthermore it would have not been obvious to an ordinary person skilled in the art to combine these two reference and select the notification timing between the first and second based of the present travel speed or scheduled travel speed.

All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Please refer to PTO-892 for reference cited and any relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668